Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bryant Ash on 03/22/2022.
The application has been amended as follows to better define over the prior art of record: 
Claims:
1. (Currently Amendment) An array of colored footwear articles, the array comprising:
a first footwear article comprising a first concealed portion, the first concealed portion comprising a first repurposed material previously designated to be disposed of and a first concealing layer comprising a first textile material construction construction configured to at least partially abrade at a first rate that is greater than an abrasion rate of the first repurposed 
a second footwear article comprising a second concealed portion, the second concealed portion comprising a second repurposed material previously designated to be disposed of and a second concealing layer comprising a second textile material construction construction configured to at least partially abrade at a second rate that is greater than an abrasion rate of the second repurposed material, the second repurposed material having a third color obscured from view by the second concealing layer, which includes a fourth color,
wherein, when the first concealing layer is subjected to a number of crock meter cycles in a range of 10 cycles to 400 cycles, the first concealing layer at least partially abrades, after which the first color of the first repurposed material is presented, and wherein, when the second concealing layer is subjected to a number of crock meter cycles in a range of 10 cycles to 400 cycles, the second concealing layer at least partially abrades, after which the third color of the second repurposed material is presented.
2.	(Original) The array of claim 1, wherein the first footwear article and the second footwear article each includes a respective upper having a pattern of panels, and wherein the pattern of panels for the first footwear article is the same as the pattern of panels for the second footwear article.
3.	(Original) The array of claim 2, wherein the first footwear article is a first shoe size and the second footwear article is a second shoe size, which is different from the first shoe size.
4.	(Original) The array of claim 2, wherein the first concealed portion and the second concealed portion are on corresponding locations of respective footwear articles, and wherein the first color and the third color are visually different from one another.
5.	(Original) The array of claim 1, wherein the first repurposed material and the second repurposed material were each previously designated to be incorporated into a respective different footwear article.
6.	(Original) The array of claim 5, wherein the respective different footwear article includes a discontinued colorway.
7.	(Original) The array of claim 5, wherein the respective different footwear article includes a differently arranged pattern of footwear-upper panels.
8.	(Original) The array of claim 1, wherein the first repurposed material comprises a first characteristic chosen from at least one of a first composition, a first basis weight, a first thickness, a first construction, and a first surface topography; wherein the second repurposed material comprises a second characteristic chosen from at least one of a second composition, a second basis weight, a second thickness, a second construction, and a second surface topography; and wherein the first characteristic of the first repurposed material is different than a corresponding second characteristic of the second repurposed material.
9.	(Original) The array of claim 8, wherein the first construction of the first repurposed material comprises synthetic leather, a knit construction, a woven construction, a non-woven construction, a braided construction, or any combination thereof; wherein the second construction of the second repurposed material comprises synthetic leather, a knit construction, a woven construction, a non-woven construction, a braided construction, or any combination thereof; and wherein the second construction is different than the first construction.
10.	(Original) The array of claim 1, wherein the first repurposed material comprises a first synthetic leather, and wherein the second repurposed material comprises a second synthetic leather having different properties than the first synthetic leather.
11.	(Currently Amendment) The array of claim 1, wherein the first textile material construction is different than a construction of the first repurposed material.
12.	(Currently Amendment) The array of claim 1, wherein the first textile material construction and the second textile material construction are a woven construction.
13.	(Currently Amendment) The array of claim 1, wherein the first textile material construction and the second textile material construction are a non-woven construction.
14.	(Previously Presented) A footwear article comprising:
an upper comprising a first substrate and a second substrate; 
the first substrate having a first externally facing surface, a first internally facing surface opposite the first externally facing surface, and a first characteristic; 
the second substrate having a second externally facing surface, a second internally facing surface opposite the second externally facing surface, and a second characteristic, the second substrate comprising a 
a first concealing layer applied to the first externally facing surface of the first substrate, the first concealing layer comprising a first textile material configured to at least partially abrade at a rate that is greater than an abrasion rate of the first substrate, wherein the first concealing layer is configured to at least partially abrade after less than 400 crock meter cycles; and 
a second concealing layer applied to the second externally facing surface of the second substrate, the second concealing layer comprising a second textile material configured to at least partially abrade at a rate that is greater than an abrasion rate of the second substrate, wherein the second concealing layer is configured to at least partially abrade after less than 400 crock meter cycles.	
15-19.  (Canceled) 
20.	(Currently Amendment) An array of colored footwear articles, the array comprising:
a first footwear article comprising a first concealed portion, the first concealed portion comprising a first repurposed material previously designated to be disposed of and a first concealing layer, the first repurposed material having a first color obscured from view by the first concealing layer, which has a first textile material construction, wherein the first concealing layer is configured to at least partially abrade after a number 
a second footwear article comprising a second concealed portion, the second concealed portion comprising a second repurposed material previously designated to be disposed of and a second concealing layer, the second repurposed material having a second color obscured from view by the second concealing layer, which has a second textile material construction, wherein the second color is visually different than the first color and wherein the second concealing layer is configured to at least partially abrade after a number of crock meter cycles in a range of 10 cycles to 400 cycles, after which a portion of the second repurposed material is revealed.
21.	(Currently Amendment)  The array of claim 20, wherein the first textile material construction of the first concealing layer includes a first non-woven textile, and the second textile material construction of the second concealing layer includes a second non-woven textile that is different than the first non-woven textile.
22.	(Currently Presented) The array of claim 20, wherein the first concealing layer and the second concealing layer include flocking material.
23.	(Currently Amendment) The footwear article of claim 1, wherein the first textile material construction and the second textile material construction include tissue paper. 
24.	(Currently Amendment) The footwear article of claim 14, wherein the first textile material includes a first woven construction, and wherein the second textile material includes a second woven construction that is different than the first woven construction. 
25.	(Currently Amendment) The footwear article of claim 14, wherein the first textile material and the second textile material include a non-woven construction.

Allowable Subject Matter
Claims 1-14 and 20-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a colored footwear having the combination of features claimed that includes the first concealing outer layer to abrade at a higher rate than the repurposed inner layer, after which the obscured color of the first repurposed layer is presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/14/2022